[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
World Harvest Church v. Grange Mut. Cas. Co., Slip Opinion No. 2016-Ohio-2913.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-2913
    WORLD HARVEST CHURCH, APPELLEE, v. GRANGE MUTUAL CASUALTY
                               COMPANY, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as World Harvest Church v. Grange Mut. Cas. Co., Slip Opinion
                                 No. 2016-Ohio-2913.]
Insurance—Commercial liability insurance policy—Abuse or molestation
        exclusion—Vicarious liability—Attorney fees—Postjudgment interest.
    (No. 2014-1161—Submitted October 13, 2015—Decided May 12, 2016.)
              APPEAL from the Court of Appeals for Franklin County,
                           No. 13AP-290, 2013-Ohio-5707.
                               _____________________
        O’CONNOR, C.J.
        {¶ 1} In this appeal, we address whether an abuse or molestation exclusion
in a commercial liability insurance policy excludes coverage for an award of
damages based on the insured’s vicarious liability for a claim arising from its
employee’s physical abuse of a child in the insured’s care and custody. We
                                 SUPREME COURT OF OHIO




conclude that it does. Because we hold that coverage is excluded, we also conclude
that the policy does not provide coverage for an award of attorney fees or
postjudgment interest arising from the award of damages.
                                 RELEVANT BACKGROUND
The Underlying Lawsuit
        {¶ 2} In May 2006, Michael and Lacey Faieta initiated a civil action against
World Harvest Church and Harvest Preparatory School (collectively, “WHC”) and
WHC’s employee, Richard Vaughan, for claims arising from an incident involving
the Faietas’ two-and-a-half-year-old son, A.F., who attended WHC’s daycare
service.
        {¶ 3} The Faietas dropped off A.F. for daycare in the morning of January
17, 2006. Sometime that afternoon, Vaughan took over for A.F.’s regular classroom
teacher. When Mr. Faieta picked up his son that evening, he noticed bright red
marks and abrasions on his son’s rear end, back, and upper thigh areas. The Faietas’
complaint alleged that A.F. complained of pain and that he stated that Vaughan had
beaten him with a knife.1 The Faietas contacted WHC to report A.F.’s injuries and

1
  The Tenth District Court of Appeals summarized the circumstances surrounding the injuries as
follows:

                 To put into context WHC’s conduct after A.F.’s injuries, we first briefly
        summarize the circumstances surrounding A.F.’s injuries, construing the evidence
        and all reasonable inferences in plaintiffs’ favor. A.F. was potty trained and
        therefore not susceptible to diaper rash, and he had no history of allergies,
        sensitive skin, or rashes. He had no marks on his body either when he was
        dropped off at the Cuddle Care classroom on the morning of January 17, 2006 or
        later, when his morning teacher left for the day at 1:00 p.m. Shortly before 6:00
        p.m., Michael Faieta picked up his daughter and then picked up A.F. in their
        respective classrooms. A.F. was in the Cuddle Care classroom alone with
        Vaughan, who had taken over for the afternoon teacher sometime after 4:00 p.m.
        According to Mr. Faieta, A.F. was anxious and upset, his eyes were red, and he
        clung to his father’s side as his belongings were gathered. Vaughan did not give
        Mr. Faieta any paperwork or say that A.F. had experienced any problems that day,
        and he did not indicate he had seen any sort of rash or other marks on A.F.’s body.
                 Upon their using the restroom on the way out of the building, Mr. Faieta
        observed the numerous fresh cuts, welts, and red marks on A.F.’s back, buttocks
        and thighs. The marks were linear and consistent with being hit with a ruler. In




                                                2
                                      January Term, 2016




request remedial action against Vaughan. By letter dated January 26, 2006, WHC,
through its headmaster, told the Faietas not to come to WHC or its school under
threat of WHC’s filing trespass charges.
         {¶ 4} The Faietas’ complaint asserted claims for assault and battery against
Vaughan, claims for negligence and intentional infliction of emotional distress
against Vaughan and WHC, and claims for negligent hiring and supervision and
respondeat superior against WHC.                      The Faietas requested an award of
compensatory damages, punitive damages, and attorney fees, plus interest and
costs.
         {¶ 5} WHC admitted in response to the complaint that Vaughan was a
daycare provider for WHC and that at all relevant times, he had acted within the
scope and course of his employment. But WHC denied that any acts by Vaughan
were unlawful, negligent, or otherwise actionable.
         {¶ 6} At the time of the incident, WHC was insured under a commercial
policy issued by appellant, Grange Mutual Casualty Company (“Grange”),
including a general liability policy and umbrella policy. In response to the Faietas’
complaint, WHC submitted a claim under the Grange policies asking Grange to
defend the Faietas’ lawsuit. Grange agreed to defend the matter and retained a law


         the car on the way home approximately an hour later, A.F. told his father that
         Vaughan had “spanked” him with a “knife.” At home, upon being shown pictures
         of various objects, A.F. pointed to a ruler as the object used to “spank” him. After
         A.F.’s mother, Lacey Faieta, arrived home and looked at the marks on A.F., she
         spoke with their pediatrician and the police, who advised her to take A.F. to
         Children’s Hospital. The emergency physicians at Children’s Hospital found
         A.F.’s injuries to be consistent with physical abuse, and the matter was forwarded
         to Franklin County Children Services (“FCCS”) and the Columbus Police
         Department (“CPD”) for investigation.

Faieta v. World Harvest Church, 10th Dist. Franklin No. 08AP-527, 2008-Ohio-6959, ¶ 26-27.




                                                  3
                             SUPREME COURT OF OHIO




firm to do so but also expressly reserved its right to deny coverage and refuse
payment of any claim.
       {¶ 7} The case proceeded to a trial, and the jury entered a verdict in favor
of the Faietas and against WHC and Vaughan. The jury awarded the Faietas
$764,235 in compensatory damages from WHC, $5 million in punitive damages,
and attorney fees. The jury awarded $134,865 in compensatory damages from
Vaughan and $100,000 in punitive damages.
       {¶ 8} According to the jury’s answers to interrogatories, the jury found that
the Faietas’ damages were directly and proximately caused by Vaughan’s
intentional harm or battery of A.F., intentional infliction of serious emotional
distress by Vaughan “and/or World Harvest,” and WHC’s negligent supervision of
Vaughan as an employee.
       {¶ 9} Final judgment was entered in favor of the Faietas in the total amount
of $2,871,431.87, of which WHC was solely liable for $2,789,066.87. Vaughan
was found to be primarily liable for $82,365, “an amount for which World Harvest
[was] secondarily liable.”
       {¶ 10} On appeal, the Tenth District Court of Appeals affirmed the verdict
and award. Faieta v. World Harvest Church, 10th Dist. Franklin No. 08AP-527,
2008-Ohio-6959. The parties did not appeal the decision to this court and, instead,
settled the claims for $3,101,147.
The Grange Lawsuit
       {¶ 11} In July 2009, WHC filed suit against Grange over a dispute in
coverage under the commercial insurance policies. Specifically, WHC alleged that
Grange improperly refused to indemnify it for any portion of the judgment awarded
to the Faietas.   WHC asserted claims seeking relief for breach of contract,
respondeat superior, and lack of good faith in the denial of coverage and seeking a
declaration that WHC was entitled to payment from Grange for all or some of the




                                         4
                                 January Term, 2016




amount WHC had paid to resolve the Faietas’ lawsuit. Grange defended, asserting
that the insurance policies did not provide coverage.
       {¶ 12} In its commercial general liability policy, Grange agreed to pay those
sums that WHC, the insured, would become legally obligated to pay as damages
because of “bodily injury” or “property damage” as those terms were defined in the
policy. The policy applied only to “bodily injury” caused by an “occurrence,”
which the policy defined as an “accident.” But the policy excluded from coverage
“bodily injury” that was “expected or intended from the standpoint of the insured.”
       {¶ 13} Two endorsements further modified the coverage for bodily injury.
An endorsement regarding corporal punishment stated that the exclusion for bodily
injury did not apply if the injury resulted from “corporal punishment to [WHC’s]
student administered by or at the direction” of the insured. A second endorsement,
titled the “Abuse or Molestation Exclusion” (“the abuse exclusion”), further
modified the coverage for “bodily injury” and stated:


               This insurance does not apply to “bodily injury”, “property
       damage” or “personal and advertising injury” arising out of:
               1. The actual or threatened abuse or molestation by anyone
       of any person while in the care, custody or control of any insured,
       or
               2. The negligent:
               a. Employment;
               b. Investigation;
               c. Supervision;
               d. Reporting to the proper authorities, or failure to so report,
       or
               e. Retention;




                                          5
                              SUPREME COURT OF OHIO




       of a person for whom any insured is or ever was legally responsible
       and whose conduct would be excluded by Paragraph 1. above.


       {¶ 14} On cross-motions for summary judgment, the court entered
judgment in favor of WHC, finding that Grange was obligated to indemnify WHC
in the amount of $1,472,677 plus interest, representing the compensatory damages,
attorney fees, and postjudgment interest awarded to the Faietas. The court further
held that Grange was not responsible to indemnify WHC for the punitive damages
awarded to the Faietas.
       {¶ 15} Both WHC and Grange appealed to the Tenth District Court of
Appeals, which affirmed the trial court’s judgment to the extent that it ordered
Grange to indemnify WHC for (1) $82,365 in compensatory damages for which
WHC was secondarily liable, (2) $693,861, representing the full amount of attorney
fees awarded, and (3) “that portion of the postjudgment interest award on these
amounts.” 2013-Ohio-5707, ¶ 69. The appellate court also affirmed the trial
court’s conclusion that Grange had no obligation to cover any amount of the
punitive damages awarded. Id. But the appellate court reversed the portion of the
trial court’s judgment ordering Grange to indemnify WHC for the remaining
compensatory damages.
       {¶ 16} Both Grange and WHC moved for reconsideration. The appellate
court denied Grange’s motion but, on WHC’s request, modified its decision to
affirm that Grange was obligated to pay for the postjudgment interest assessed on
the full amount of the judgment. 10th Dist. Franklin No. 13AP-290, ¶ 23 (May 29,
2014) (on reconsideration).
       {¶ 17} We accepted Grange’s discretionary appeal but denied WHC’s
cross-appeal. 140 Ohio St.3d 1521, 2014-Ohio-5251, 20 N.E.3d 729. Thus, the
only propositions for this court’s consideration are the following:




                                         6
                                January Term, 2016




               (1) A commercial liability policy containing an Abuse or
       Molestation Exclusion which excludes damages arising out of abuse
       “by anyone” of any person in the care, custody or control of any
       insured, as well as the negligent employment or supervision of an
       abuser, eliminates coverages of sums awarded based on the
       insured’s vicarious liability for its employee’s abuse of a child in the
       insured’s care and custody.
               (2) When attorney’s fees are awarded solely in conjunction
       with non-covered conduct, “compensatory” attorney’s fees are not
       covered damages under liability insurance policies.
               (3) A liability insurance policy’s supplementary payments
       clause cannot be reasonably construed as an agreement to pay post-
       judgment interest on non-covered claims.


                                     ANALYSIS
Scope of the Appeal
       {¶ 18} The first issue presented is whether the abuse exclusion bars
coverage under the policy for the sum awarded based on WHC’s vicarious liability
for claims arising from its employee’s physical abuse of a child.
       {¶ 19} Grange contends that all damages arising out of the abuse are
excluded from coverage regardless of the cause of action asserted against WHC.
WHC counters that only those damages awarded because of the direct liability of a
bad actor and the direct liability of the employer would be excluded from coverage,
not those damages based on the employer’s vicarious liability for its employee’s
abuse. Central to WHC’s claim is its assertion that the exclusion contains no
language excluding damages awarded based on the insured’s vicarious liability.




                                          7
                             SUPREME COURT OF OHIO




       {¶ 20} WHC also contends that (1) Vaughan’s actions constituted
“excessive corporal punishment” rather than abuse and are therefore covered by the
policy and (2) the abuse exclusion is intended to exclude only sexual abuse, not
physical abuse, from coverage. Although presented as counterarguments, these
contentions raise issues that we declined to address when we denied discretionary
review of WHC’s cross-appeal. Because we did not accept the cross-appeal, these
arguments are outside the scope of this appeal.
       {¶ 21} Indeed, the appellate court squarely addressed these arguments when
it concluded that the exclusion unambiguously applied to physical abuse and not
just sexual abuse. 2013-Ohio-5707, ¶ 45-47. “The plain and ordinary meaning of
the word ‘abuse,’ which is not defined in the [Grange] policies, is, as pertinent here,
physical maltreatment,” id. at ¶ 45, and therefore, “WHC’s narrow construction of
the term ‘abuse’ as only ‘sexual abuse’ is, thus, belied by the above authorities
which define the term more broadly to include physical abuse,” id. at ¶ 48.
Additionally, “it was conclusively determined in the personal-injury case that
Vaughan’s battery constituted abuse of the Faietas’ minor child.” Id. at ¶ 48.
       {¶ 22} The appellate court similarly rejected WHC’s argument that the
corporal-punishment endorsement permitted coverage and therefore concluded that
“the 1993 corporal punishment endorsement does not change the fact that claims
concerning Vaughan’s battery and WHC’s negligent supervision are excluded
under the policy’s CGL abuse or molestation exclusion.” Id. at ¶ 52. These
conclusions are not before this court on Grange’s appeal, and therefore, we do not
review them.
       {¶ 23} Additionally, the appellate court concluded that the policies did not
provide coverage for damages awarded based on Vaughan’s direct liability for
battery and his intentional infliction of emotional distress. Id. at 54. That holding
and the argument that the acts do not constitute an “occurrence” under the policies
are also not before us, as WHC concedes.




                                          8
                                     January Term, 2016




        {¶ 24} The scope of this appeal is limited to whether the abuse exclusion
eliminates coverage for damages awarded for WHC’s vicarious liability for abuse.
More specifically, the scope of this appeal is limited to the appellate court’s
conclusion that Grange was obligated to indemnify WHC for $82,365 in
compensatory damages that were awarded based on WHC’s vicarious liability for
Vaughan’s intentional infliction of emotional distress resulting from the abuse of
the Faietas’ son. 2
        {¶ 25} The appellate court concluded that “unless corporate management
committed the intentionally wrongful conduct, the corporate insured will not be
denied coverage on the basis of an employee’s intentional tort,” and that “WHC’s
corporate management did not commit Vaughan’s intentionally wrongful conduct.”
2013-Ohio-5707, ¶ 37. In other words, as the appellate court later clarified, even if
Vaughan acted intentionally, and thus his conduct was excluded from coverage
because it was not accidental and thus not an “occurrence,” coverage turned on
whether Vaughan’s act was intentional from the perspective of WHC, the entity
seeking coverage. 10th Dist. Franklin No. 13AP-290, ¶ 7 (May 29, 2014) (on
reconsideration). And because WHC did not intend the act, Grange could not deny
coverage. The appellate court also found that the policies did not provide coverage
for injury arising from an intentional act from the perspective of the insured, and
thus WHC would not be covered if the jury had found that it was directly liable for
intentional infliction of emotional distress. 2013-Ohio-5707, ¶ 40.
        {¶ 26} On reconsideration, the appellate court noted that Grange had
asserted that the abuse exclusion barred coverage for WHC’s vicarious liability
based on Vaughan’s intentional infliction of emotional distress, even if the act could


2
   The appellate court held that Grange’s argument that “bodily injury” did not include emotional
injury failed because the umbrella policy expressly included “mental anguish, mental injury or
disability” resulting from bodily injury. And both the general liability and umbrella policies
provided coverage for damages incurred “because of ‘bodily injury,’ ” including emotional-distress
damages. 2013-Ohio-5707, ¶ 38-39. That holding has not been challenged on appeal.




                                                9
                             SUPREME COURT OF OHIO




not be excluded from coverage as an intentional act (rather than a covered
accidental “occurrence”). But the appellate court did not address the merits of that
argument in its reconsideration decision. 10th Dist. Franklin No. 13AP-290, ¶ 7
(May 29, 2014) (on reconsideration).
       {¶ 27} The effect of the abuse exclusion on the issue of coverage is central
to the inquiry and the basis of this appeal.
Application of the Abuse Exclusion to Vicarious Liability
       {¶ 28} Insurance contracts are construed by the same rules used to construe
contracts. Hybud Equip. Corp. v. Sphere Drake Ins. Co., Ltd., 64 Ohio St.3d 657,
665, 597 N.E.2d 1096 (1992).


               As we stated in Westfield Ins. Co. v. Galatis, 100 Ohio St.3d
       216, 2003-Ohio-5849, 797 N.E.2d 1256, our task when interpreting
       an insurance policy is to “examine the insurance contract as a whole
       and presume that the intent of the parties is reflected in the language
       used in the policy.” Id. at ¶ 11, citing Kelly v. Med. Life Ins. Co.
       (1987), 31 Ohio St.3d 130, 31 OBR 289, 509 N.E.2d 411, paragraph
       one of the syllabus. Moreover, “[w]e look to the plain and ordinary
       meaning of the language used in the policy unless another meaning
       is clearly apparent from the contents of the policy.” Id., citing
       Alexander v. Buckeye Pipe Line Co. (1978), 53 Ohio St.2d 241, 7
       O.O.3d 403, 374 N.E.2d 146, paragraph two of the syllabus.


Safeco Ins. Co. of Am. v. White, 122 Ohio St.3d 562, 2009-Ohio-3718, 913
N.E.2d 426, ¶ 17.
       {¶ 29} “[A]n exclusion in an insurance policy will be interpreted as
applying only to that which is clearly intended to be excluded.” (Emphasis sic.)
Hybud Equip. Corp. at 665. Ambiguity in the policy language is construed against




                                          10
                                January Term, 2016




the insurer and liberally in favor of the insured, particularly when the ambiguity
exists in a provision that purports to limit or qualify coverage under the insurance
policy. Westfield Ins. Co. v. Hunter, 128 Ohio St.3d 540, 2011-Ohio-1818, 948
N.E.2d 931, ¶ 11.
        {¶ 30} With these principles in mind, we turn to the policy language in this
case.
        {¶ 31} The language of the abuse exclusion is broad. It excludes from
coverage “ ‘bodily injury’ * * * arising out of * * * [t]he actual or threatened abuse
or molestation by anyone of any person while in the care, custody or control of any
insured.” It excludes from coverage actual or threatened abuse or molestation.
And it covers actual or threatened abuse or molestation by anyone. The victim,
however, must be in the care, custody, or control of an insured.
        {¶ 32} Additionally, the abuse exclusion eliminates coverage for damages
awarded for claims of bodily injury arising from the insured’s negligence in
employing, investigating, supervising, or retaining the bad actor, as well as from
negligence in reporting, or failing to report, the abuse or molestation to the
authorities.
        {¶ 33} We do not find any language in the abuse exclusion that limits its
application to damages awarded for an insured’s direct liability. The failure to
include an express denial of coverage for claims of secondary, or vicarious,
liability, does not support the interpretation advanced by WHC, i.e., that the policy
must therefore cover vicarious liability.       Nor does it render the exclusion
ambiguous.
        {¶ 34} The exclusion covers a narrow category of conduct—actual or
threatened abuse by anyone. But construing the exclusion to apply only to that
which is clearly excluded, as we must, its plain wording states that there is no
coverage as long as the claim is for bodily injury that arises out of the abuse by
anyone of any person while in the care, custody, or control of the insured.




                                         11
                              SUPREME COURT OF OHIO




       {¶ 35} We find that the abuse exclusion simply does not limit the exclusion
to claims for bodily injury arising from direct liability, while failing to exclude
claims for bodily injury arising from secondary, or vicarious, liability, for the same
conduct. Indeed, the language in the exclusion is simple and unambiguous: there
is no coverage for any injury arising from abuse or molestation. To hold otherwise,
we would have to insert language into the exclusion. We may not do so, particularly
when the terms of the policy are clear and unambiguous. “ ‘Where a written
agreement is plain and unambiguous it does not become ambiguous by reason of
the fact that in its operation it will work a hardship on one of the parties thereto and
corresponding advantage to the other.’ ” S & M Constructors, Inc. v. Columbus,
70 Ohio St.2d 69, 71, 434 N.E.2d 1349 (1982), quoting Ullmann v. May, 147 Ohio
St. 468, 72 N.E.2d 63 (1947), paragraph one of the syllabus.
       {¶ 36} To hold that the exclusion applies to claims of direct liability but not
to vicarious liability would require rewriting the policy language. But we refrain
from infringing on freedom-of-contract principles and expanding our limited role
in interpreting contract language. “A court must construe a contract against its
drafter, but when the terms are unambiguous and clear on their face, the court need
not look beyond the plain language of the contract to determine the rights and
obligations of the parties.” Beasley v. Monoko, Inc., 195 Ohio App.3d 93, 2011-
Ohio-3995, 958 N.E.2d 1003, ¶ 30 (10th Dist.).
       {¶ 37} Here, WHC’s vicarious liability arose from its admission that
Vaughan acted within the scope of his employment when he committed the abusive
acts while A.F. was in WHC’s care, custody, and control. And those acts gave rise
to the damages awarded for intentional infliction of emotional distress. Thus, the
language of the abuse exclusion encompasses WHC’s vicarious liability for
Vaughan’s intentional infliction of emotional distress arising from the abuse.
Accordingly, we overrule the appellate court’s conclusion that Grange is obligated




                                          12
                               January Term, 2016




to indemnify WHC for any damages awarded based on vicarious liability for
Vaughan’s intentional infliction of emotional distress.
Attorney Fees and Postjudgment Interest
       {¶ 38} In the Faietas’ lawsuit, the jury also found that the Faietas were
entitled to attorney fees from WHC, but not from Vaughan, and the trial court
awarded attorney fees of $693,861.87. In this coverage dispute, the appellate court
concluded that Grange was obligated to indemnify WHC for the entire amount of
attorney fees awarded because the fees could not be allocated between the covered
and noncovered claims. 2013-Ohio-5707, ¶ 59.
       {¶ 39} Because the result of our decision is that no claims are covered by
the insurance policies, allocation between covered and noncovered claims is
unnecessary.   Accordingly, there is no basis to conclude that Grange must
indemnify WHC for the attorney fees awarded on noncovered claims.
       {¶ 40} The appellate court initially vacated the portion of the interest award
attributable to amounts not covered under the Grange policies and determined that
Grange was obligated to indemnify WHC only for the postjudgment interest
attributable to the portion of the judgment it determined that the policies covered.
Id. at ¶ 60-61. On reconsideration, the appellate court modified its decision to
conclude that Grange must indemnify WHC for the postjudgment interest assessed
on the full amount of the judgment, or $229,716. 10th Dist. Franklin No. 13AP-
290, ¶ 23 (May 29, 2014) (on reconsideration).
       {¶ 41} The appellate court reasoned that the general liability policy did not
limit coverage for postjudgment interest to a covered injury, because the policy
applied to “any judgment.” Id. at ¶ 16. The relevant policy language states:


               We will pay, with respect to * * * any “suit” against an
       insured we defend:
               ***




                                         13
                               SUPREME COURT OF OHIO




                 All interest on the full amount of any judgment that accrues
          after entry of the judgment and before we have paid, offered to pay,
          or deposited in court the part of the judgment that is within the
          applicable limit of insurance.


The policy defines “suit” as “a civil proceeding in which damages because of
‘bodily injury’ * * * to which this insurance applies are alleged.” (Emphasis
added.) The appellate court concluded that this definition was satisfied.
          {¶ 42} We must, however, view the insurance contract as a whole. Safeco
Ins. Co. of Am., 122 Ohio St.3d 562, 2009-Ohio-3718, 913 N.E.2d 426, ¶ 17. As
discussed above, pursuant to the abuse exclusion, the policy does not apply to
bodily injury arising out of abuse. Because the Faietas’ suit is not one that alleges
bodily injury to which the insurance applies, it is not one for which Grange must
pay interest on a judgment. Accordingly, we conclude that Grange is not obligated
to pay any amount of postjudgment interest awarded to the Faietas.
                                     CONCLUSION
          {¶ 43} For the foregoing reasons, we conclude that the language of
Grange’s abuse exclusion bars coverage for an award of damages based on WHC’s
vicarious liability for intentional infliction of emotional distress arising from
Vaughan’s abuse of A.F. while in WHC’s care and custody. Because we hold that
coverage is excluded, and there are no remaining covered claims for damages
awarded in the Faietas’ lawsuit, we also conclude that the policy does not provide
coverage for an award of attorney fees and postjudgment interest. Accordingly, we
reverse the judgment of the court of appeals.
                                                                 Judgment reversed.
          PFEIFER, O’DONNELL, LANZINGER, KENNEDY, FRENCH, and O’NEILL, JJ.,
concur.
                                 _________________




                                           14
                               January Term, 2016




       Robert P. Rutter, for appellee.
       Tucker Ellis, L.L.P., Irene C. Keyse-Walker, and Benjamin C. Sassé;
Gallagher, Gams, Pryor, Tallan & Littrell, L.L.P., and James R. Gallagher, for
appellant.
       Reed Smith, L.L.P., and James M. Doerfler, urging affirmance for amicus
curiae United Policyholders.
       Landskroner Grieco Merriman, L.L.C., and Drew Legando, urging
affirmance for amicus curiae Ohio Association for Justice.
       Michael M. Neltner, urging reversal for amicus curiae Ohio Association of
Civil Trial Attorneys.
       Vorys, Sater, Seymour & Pease, L.L.P., and Thomas E. Szykowny, urging
reversal for amici curiae Ohio Insurance Institute and Property Casualty Insurers
Association of America.
                               _________________




                                         15